DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
It is suggested to amend “RA” to “RA” in claim 1, line 11.
The use of brackets in the claim language, i.e., “(where RA denotes an epoxy group; LA denotes an alkylene group that has 5 or less total carbon atoms and that optionally includes a heteroatom; X denotes a hydrolyzable group; and n denotes an integer of 1 to 3]” and “[where RB denotes an epoxy group; LB denotes an alkylene group that has 6 or more total carbon atoms and that optionally includes a heteroatom; X denotes a hydrolyzable group; and m denotes an integer of 1 to 3]”, recited in claim 1 gives the appearance that the enclosed language is optional. It is suggested that the brackets are removed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (EP 2866062 A1, as provided in IDS filed 07/20/2020; hereinafter Hoshino), in view of Yano (WO 2015098998 A1; hereinafter Yano).
	It is noted that when utilizing WO 2015098998 A1, the disclosures of the reference are based on US 20160326344 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO 2015098998 A1 are found in US 20160326344 A1.

Regarding claims 1 and 3, Hoshino teaches an optical article (i.e., optical member), which comprises a plastic substrate (i.e., plastic base), and a hard coat layer directly, or through another layer, on a surface of the plastic substrate (i.e., hard coat layer disposed on the plastic base), wherein a coating liquid (i.e., hard coat layer-forming composition) is used to form the hard coat layer (Hoshino, [0007]-[0008]), 
wherein the coating liquid contains a filler component comprising a bead-like sol J and a binder component (Hoshino, [0028]; [0030]);
wherein examples of the inorganic oxide constituting bead-like sol J include titanium oxide (TiO2) and tin oxide (SnO2) (Hoshino, [0037]) (i.e., metal oxide particles);
wherein silane coupling agents are suitable as such binder components and the organic silicon compounds denoted by formula (1) are desirable, wherein formula (1) is R1R2nSiX13-n, wherein R1 denotes an organic group having a polymerizable reactive group, X1 denotes a hydrolysable group, and n denotes 0 or 1 (Hoshino, [0052]) (i.e., formula (1) includes R1SiX13, which overlaps with the presently claimed Formula (1) and Formula (2));
wherein examples of the organic silicon compound of formula (1) include γ-glycidoxypropyltrimethoxysilane (i.e., component X; RA: glycidyl group comprises an epoxy group; LA: -CH2OC3H6-, thus comprises 4 carbon atoms; n: 1, with respect to the presently claimed Formula (1)) (Hoshino, [0053]) (i.e., the coating liquid comprises component X).
Hoshino further teaches wherein examples of the organic silicon compound include γ-aminopropyltrialkoxysilane, γ-glycidoxypropyltrialkoxysilane, γ-glycidoxypropyltrimethoxysilane (GTS), γ-glycidoxypropylalkyldialkoxysilane, β-(3,4-epoxycyclohecyl)-ethyltrialkoxysilane, mercaptopropyltrialkoxysilane, and vinyltrialkoxysilane, wherein two or more of these organic silicon compounds can be mixed for use (Hoshino, [0053]), wherein the coating liquid can be coated and cured (Hoshino, [0061]), and wherein transparent plastics in the form such as (meth)acrylic resins, polycarbonate resins, and polyvinyl chloride resin can be employed as the plastic substrate (Hoshino, [0024]) .

Regarding claim 1, Hoshino does not explicitly disclose a component Y that is at least one selected from the group consisting of an organic silicon compound represented by Formula (2), a hydrolysate 62thereof and a hydrolyzed condensate thereof, as presently claimed.
With respect to the difference, Yano teaches a coating material comprising a curable composition (Yano, claims 1 and 16; Abstract), wherein the curable composition can be used on organic substrates such as vinyl chloride, acrylic, polycarbonate and the like (Yano, [0111]), wherein the curable composition can contain one or more kinds of fillers, such as titanium oxide and zinc oxide (Yano, [0124]), 
and wherein the curable composition can contain aminosilane, wherein the aminosilane is referred to as an adhesion-imparting agent and examples of the aminosilane include γ-aminopropyltrimethoxysilane, γ-aminopropyltriethoxysilane, and γ-aminopropyltrimethoxysilane (i.e., γ-aminopropyltrialkoxysilanes) (Yano, [0111]; [0113]), and wherein an adhesion-imparting agent other than aminosilane can be used for the curable composition, wherein examples include γ-glycidoxypropyltrimethoxysilane and γ-glycidoxypropyltriethoxysilane (i.e., γ-glycidoxypropyltrialkoxysilanes), γ-glycidoxypropylmethyldimethoxysilane (i.e., γ-glycidoxypropylalkyldialkoxysilane), β-(3,4-epoxycyclohecyl)ethyltrimethoxysilane and β-(3,4-epoxycyclohecyl)ethyltriethoxysilane (i.e., β-(3,4-epoxycyclohecyl)-ethyltrialkoxysilanes), γ-mercaptopropyltrimethoxysilane and γ-mercaptopropyltriethoxysilane (i.e., mercaptopropyltrialkoxysilanes), vinyltrimethoxysilane and vinyltrimethoxysilane (i.e., vinyltrialkoxysilanes), and glycidoxyoctyltrimethoxysilane (i.e., component Y; RB: epoxy group; LB: -CH2OC8H16-; m:1) (Yano, [0116]), 
wherein only one kind of the adhesion-imparting agent may be used, or two or more kinds thereof may be used in combination (Yano, [0118]).
As Yano expressly teaches, to secure good adhesiveness, γ-glycidoxypropyltrimethoxysilane, γ-glycidoxypropyltriethoxysilane, γ-glycidoxypropylmethyldimethoxysilane, and glycidoxyoctyltrimethoxysilane are preferable, wherein glycidoxyoctyltrimethoxysilane is more preferable since it has an effect to improve adhesiveness of the cured product under wet conditions (Yano, [0017]).
Yano is analogous art, as Yano is drawn to a coating material comprising a curable composition (Yano, claims 1 and 16; Abstract).
In light of the disclosure of Yano of the equivalence and interchangeability of using γ-aminopropyltrialkoxysilane, γ-glycidoxypropyltrialkoxysilane, γ-glycidoxypropyltrimethoxysilane (GTS), γ-glycidoxypropylalkyldialkoxysilane, β-(3,4-epoxycyclohecyl)-ethyltrialkoxysilane, mercaptopropyltrialkoxysilane, or vinyltrialkoxysilane as disclosed in Hoshino (Hoshino, [0053]), with glycidoxyoctyltrimethoxysilane (i.e., component Y) as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use glycidoxyoctyltrimethoxysilane as an organic silicon compound in Hoshino, in order to secure good adhesiveness and improve adhesiveness of the coating liquid under wet conditions, and thereby arrive claimed invention.

Regarding claim 4, Hoshino further teaches wherein bead-like sol J refers to a sol comprised spherical primary particles comprised of inorganic oxide are linked by means of chemical bonds to render them bead-like (chain-like) (Hoshino, [0030]), wherein examples of the inorganic oxide constituting bead-like sol J include titanium oxide (TiO2) and tin oxide (SnO2) (Hoshino, [0037]) (i.e., metal oxide particles), 
wherein the mass ratio of the chain-like inorganic oxide microparticles to the total solid component of the coating liquid is equal to or greater than 15 percent (Hoshino, [0016]).
While Hoshino does not explicitly disclose the amount of the chain-like inorganic oxide microparticles (i.e., metal oxide particles) in terms of vol %, it would be obvious to one of ordinary skill in the art that a mass ratio of the chain-like inorganic oxide microparticles to the total solid component of the coating liquid equal to or greater than 15 percent would overlap with or be substantially close to a content of the metal oxide particles of 10 to 20 vol% with respect to a volume of total solids of the hard coat layer-forming composition, as presently claimed, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed content of metal oxide particles range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While Hoshino et al. (EP 2866062 A1; hereinafter Hoshino), in view of Yano (WO 2015098998 A1; hereinafter Yano) teaches the optical member according to claim 1, Hoshino in view of Yano does not explicitly disclose or suggest wherein a content of the component Y is not less than 5 mol% and not more than 25 mol% with respect to a total molar quantity of the component X and the component Y, as presently claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukaumi et al. (WO 2014/204010 A1, as provided in IDS filed 07/20/2020, hereinafter Fukaumi) teaches a curable composition which is excellent in hardness and excellent adhesion, and can be used on substrates such as plastics, containing (A) a condensate (Fukaumi, col. 1, line 66 – col. 2, line 5; col. 17, lines13-14) and (E) metal oxide fine particles (Fukaumi, col. 2, lines 65-66), 
wherein condensate (A) is obtained by hydrolysis/condensation of silane compound (I) and silane compound (II) (Fukaumi, col. 8, lines 60-63), wherein examples of silane compound (I) include β-(3,4-epoxycyclohexyl)ethyltrimethyoxysilane (Fukaumi, col. 5, lines 25-45) (i.e., example of a component Y) and examples of silane compound (II) include 3-glycidoxypropyltrimethoxysilane (Fukaumi, col. 7, lines 11-15) (i.e., example of a component X).
It is noted that when utilizing WO 2014/204010 A1, the disclosures of the reference are based on US 10,227,505 B2 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2014/204010 A1 are found in US 10,227,505 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732        
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                         8/26/22